Citation Nr: 0611655	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral carpal tunnel syndrome.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case must be remanded for lack of compliance by the RO 
with its duty-to-notify-and-assist requirements.

VA must apprise the veteran of what evidence would 
substantiate the claim for benefits and explain its role in 
obtaining such evidence, should the veteran elect to have VA 
obtain such evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  As required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), VA must provide a letter of notice 
and assistance to the veteran before the initial unfavorable 
agency of original jurisdiction decision, i.e., the RO, on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  VA's letter of notice and assistance must 
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence VA will 
seek to provide; (3) inform the veteran about the information 
and evidence the veteran is expected to provide; and (4) 
request or tell the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  Id. at 120-
21; Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).


Additionally, the veteran should be advised regarding 
effective dates and potential ratings.  See Dingess/Hartman v 
Nicholson, Nos. 01-1917 $02-1506, U.S. Vet. App. (March 3, 
2006).

Here, the veteran first filed a claim for service connection 
for bilateral carpal tunnel syndrome, among others, in August 
1997.  However, the RO failed to respond to the claim.  Then, 
in October 2000, the veteran filed an application to re-open 
a claim for service connection for bilateral carpal tunnel 
syndrome.  Although the RO properly treated the veteran's 
claim as a new claim, rather than as a new and material 
evidence claim, the RO nonetheless failed to send the veteran 
a notice and assistance letter, denying the claim 30 days 
later.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Review the case file and ensure that 
all duty-to-notify-and-assist obligations 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) by issuing a letter of notice and 
assistance.  

2.  Contact the veteran and request that 
she identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated her for carpal tunnel 
syndrome.  Request the veteran to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  Directly request 
all identified private treatment records 
from the healthcare providers.  
Regardless of the veteran's response, 
obtain all outstanding VA treatment 
reports.  Associate all information not 
duplicative of evidence already received 
with the case file.

3.  If unable to obtain any of the 
relevant records sought, notify the 
veteran and identify the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Take any additional development 
action deemed proper with respect to the 
claim, including conducting VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the duty-to-notify-and-
assist provisions.  Following such 
development, review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (if the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, issue a Supplemental 
Statement of the Case to the veteran and 
allow an appropriate time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






